—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered June 14, 1996, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We agree with the defendant’s claim that he laid a proper foundation for his questioning of an investigating police officer with regard to certain prior inconsistent statements made by the complainant (see, People v Moore, 193 AD2d 627; People v Fiedorczyk, 159 AD2d 585). However, the court, for the most part, properly exercised its discretion in limiting that questioning since most of the complainant’s prior statements were collateral to the ultimate issues before the jury (see, People v Duncan, 46 NY2d 74, 80-81, cert denied 442 US 910; People v Keene, 180 AD2d 651). Moreover, to the extent that the complainant’s prior statement describing the defendant was not collateral, any error was harmless beyond a reasonable doubt (see, People v Raffa, 173 AD2d 748, cert denied sub nom. Amato v New York, 502 US 1058; People v Hill, 138 AD2d 629; People v Chaitin, 94 AD2d 705, affd 61 NY2d 683; cf., People v Moore, supra).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Pizzuto, Joy and Goldstein, JJ., concur.